         Case 2:21-cv-02207-KHV-JPO Document 1-2 Filed 05/04/21 Page 1 of 2

                                                             U.S. Department of Justice
                                                             Civil Rights Division
                                                             NOTICE OF RIGHT TO SUE WITHIN 90 DAYS

VIA EMAIL                                                    150 M Street, N.E.
                                                             Karen Ferguson , EMP, 4CON, Room 9.514
                                                             Washington, DC 20530

                                                             February 23, 2021

Mr. Robert W. Clark
c/o Lauren Perkins Allen, Esquire
Law Offices of Lauren Allen
4717 Grand Ave., Suite 130
Kansas City, MO 64112

Re: EEOC Charge Against Blue Valley School District, et al.
No. 563202003074

Dear Mr. Clark:

    Because you filed the above charge with the Equal Employment Opportunity Commission, and the
Commission has determined that it will not be able to investigate and conciliate that charge within
180 days of the date the Commission assumed jurisdiction over the charge and the Department has
determined that it will not file any lawsuit(s) based thereon within that time, and because you through
your attorney have specifically requested this Notice, you are hereby notified that you have the right
to institute a civil action against the above-named respondent under: Title I of the Americans with
Disabilities Act of 1990, 42 U.S.C. 12111, et seq., and, Title V, Section 503 of the Act, 42 U.S.C.
12203.
   If you choose to commence a civil action, such suit must be filed in the appropriate Court within
90 days of your receipt of this Notice.
  The investigative file pertaining to your case is located in the EEOC Kansas City Area Office,
Kansas City, KS.
  This Notice should not be taken to mean that the Department of Justice has made a judgment as to
whether or not your case is meritorious.
                                                          Sincerely,

                                                       Pamela S. Karlan
                                                 Principal Deputy Assistant Attorney General
                                                    Civil Rights Division

                                                 by    /s/ Karen L. Ferguson
                                                     Karen L. Ferguson
                                                Supervisory Civil Rights Analyst
                                                Employment Litigation Section


cc: Kansas City Area Office, EEOC                                           Exhibit B
  Blue Valley School District, et al.
Case 2:21-cv-02207-KHV-JPO Document 1-2 Filed 05/04/21 Page 2 of 2
